FILEDM
                                                                             fSTCOURTOF APPEALS
                                                                               HOUSTON, TEXAS

     Appeal Case # 01-15-00207-CV                                              MAR 2 3 2015
                                                                            CHRISTOPHER A. PRINE



      Joe Payton Lee,
                                                                           CLERK         VptZ
      Appellant




      First Court of Appeals



      Rita Lemons,

      Appellee



                  Motion Requesting Docketing Statement and Extension to File It


       Comes now, Joe Payton Lee, pro se litigant and herein referred to as appellant,
respectfully requesting a docket statement


       pursuant to Texas Rules of Appellate Procedures 42.3. Appellant does not own a
computer, and thereby requests that the clerk


        please mail one to 3633 DuBois and give him time to file out and mail back. Appellant
asks that he not be penalized.




                               >W~
                                                                 \
                                                                     Jcaji^ KV
      *   •
                     as the appellant's defense in the trial that was heard on February 6, 2015.



                     Respectfully submitted,



                     Joe Payton Lee

                     Certificate of Service:




                     A true and correct copy of this motion was sent to the following interested parties
              pursuant to Texas Rules of Appellate Procedures 9.5 (d), (e):



                     Rita Lemons

                     16215 Diamond Ridge

                     Houston, Texas 77053




                     Mae Walker, Constable

                     5290 Griggs Road
M                    Houston, Texas 77021

                     Attn: J. Milan-7C21




///                  Steve Smith, Harris County Attorney

                     15th Floor

                     1019 Congress
                                                                                        Ur,                /&&*
                     Houston, Texas 77002